DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/19/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
In the present application, applicant argues Vija does not disclose “determining one or  more image quality metrics that is based on the at least one zone-function and quantitatively measure quality of the reconstructed image data within or at a boundary of the at least one smoothed zone.” (Remarks Pages 2-3).

Examiner respectfully disagrees. In Vija references (US-20100014732 A1) discloses in multimodal reconstruction, the resolution of the support information can affect the resolution (base on present specification, “ the image quality metric” is noise or resolution) of the functional image object and the sensitivity of the functional process. Within a zone, the functional resolution and sensitivity may prevail. (base on present specification, “the non-function” is a zone of image”). (Paragraph 61)
Furthermore, Litvin references (U.S. 20140140601) discloses the image reconstructor 600 also comprises a regularization component 604 configured to receive and regularize the image data 652 to generate regularized image data 654. As described with respective to FIG. 3, the term "regularize" and/or the like is used herein in a broad sense to refer to modifying and/or smoothing, etc. the image data 652 and/or one or more specified quality metrics, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc. (“regularize the image data 652” read as “the one or more image quality metrics quantitatively measure quality of the reconstructed image data”) (Paragraph 79) . Also, Litvin discloses an inconsistency detector 608 configured to identify regions of the regularized image data 654 that represent aspects of an object that generate inconsistencies (e.g., artifacts) in the measured projection data 650 and to isolate the identified regions 658 of the regularized image data 654. For example, as described with respect to FIG. 4, the inconsistency detector 608 may be configured to determine a value for respective voxels and/or pixels corresponding to a property of the object that causes inconsistencies” (“identify region that represent aspects of an object”  read as “ within or at a boundary of  the at least one smoothed zone ”). (Paragraph 81) 
Thus, the references of Vija and Litvin discloses all the claim limitation : “determining one or more image quality metrics that is based on the at least one zone-function and quantitatively measure quality of the reconstructed image data within or at a boundary of the at least one smoothed zone.”

Secondly, the applicant argument that Vija fails to discloses “terminating the iterative image reconstruction in response to the one or more image quality metrics satisfying a stop-criterion.”  (Remark Page 3)
Examiner respectfully disagree. In Vija references discloses Fig.11, step  119-120; For each iteration, the output of the update operation (step 114) is an output object 119 of updated output zonal image objects I.sub..alpha.,output.sup.(n). (“output zonal image object” read as “iterative image reconstruction) (Paragraph 97). Vija also discloses the iterative reconstruction loop 118 includes a decision operation (step 120) that evaluates whether another iteration step needs to be performed or not.(read as terminate the iterative image reconstruction) (Paragraph 98). Next, Vija discloses The pixon smoothing within the reconstruction can be applied multiple times until the quality of a corresponding data model fulfills a stop-criterion characterizing the goodness-of-fit of a current data model. ( read as “in response to the one or more image quality metrics satisfying a stop-criterion.”) (paragraph 163).
As shown in Fig.11 of Vija references, it read on the limitation recite as the output of 119  is an image and the iteration 118 is performing multiple time until the quality of a corresponding data model fulfill a stop-criterion characterizing the goodness-of-fit of a current data model. Thus, it  is clear that the stop criterion of element 120 in  terminates the iterative ( element 118) image (the output of element 119) as required by the claim. Furthermore, “terminate the smoothing operation” is considered as part of “ iterative image reconstruction” base on the present  application disclosure. 
Third, respect to claims 12 and 20, Applicant respectfully submits that the asserted combination of Vija and Litvin fails to teach or suggest at least “determining a resolution metric that characterizes resolution of the intermediate image at the boundary of the at least one smoothed zone.” (Remark Pages 4-5)
Examiner respectfully disagree. In Vija references discloses  in multimodal reconstruction, the resolution of the support information can affect the resolution of the functional image object (read as “determining a resolution metric that characterizes resolution of the intermediate image”) and the sensitivity of the functional process. Within a zone, (read as “one smoothed zone.”) the functional resolution and sensitivity may prevail. (Paragraph 61)
Furthermore, Vija discloses along the extension of the bone shown in FIG. 5, the resolution is governed by the functional modality, e.g., by SPECT and PET. However, across a zone, e.g., at the interface of the bone with surrounding tissue, the resolution may be improved to that obtained using the support modality, (read as “at the boundary of the at least one smoothed zone”) e.g., to the high resolution of a CT system. (Paragraph 61 and Fig.5 in picture below) 

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale


It has been shown that this feature is taught in the Vija and Litvin references. If the Applicant intends to different between the Vija and Litvin references and the present application, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vija et al (U.S. 20100014732 A1; Vija), in view of Litvin et al (U.S. 20140140601 A1; Litvin).

Regarding claim 1,  Vija discloses a system for iterative image reconstruction, (Abstract: “Computer-implemented methods of reconstructing an image object for a measured object in object space from image data in data space cause a computer system to execute instructions …” and Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”) comprising: 
a non-transitory memory device (Paragraph 167: “computer readable medium”) for storing computer-readable program code; (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) and 
a processor (Paragraph 167: “computer processor) in communication with the non-transitory memory device, the processor being operative with the computer-readable program code to perform operations (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) including:
receiving image data (Fig.1, functional imaging system 4 ) and anatomical data (Fig.1, support information 5 )  of a region of interest, (Paragraph 50: “The reconstruction unit 1 receives information (e.g., measured data of an examined area of a patient) from two data sources, a functional imaging system 4 and a source of support information 5 (hereinafter also referred to as a support imaging system or support modality) ” and  Paragraph 55: “support information include anatomical information about the examined object (shape, volume, thickness, density of tissue types), type of disease and other disease specific features (density change within tissue (e.g. bone tissue), calcification), type of application and other application specific features used to generate the image data (time dependence, easily identifiable regions of lower interest but high signal (e.g. accumulation of a biomarker in the bladder)) ”)
generating zonal information (Paragraph 54: “zonal information”) based on the anatomical data,(Paragraph 54: “anatomical information”) (Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”)  wherein the zonal information includes at least one zone-function (Paragraph 73: “The zonal information can be provided as a zone-function z(r). The zone-function can be a pure functional presentation, indicating position(s) and shape(s) in object space.”) that defines at least one smoothed zone of the anatomical data, (Paragraph 92: “Introducing zones enables further smoothing of a zonal image object (step 104A of FIG. 10). The smoothing operation is performed zone-specific…”)
performing the iterative image reconstruction (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”) based on the image data to generate reconstructed image data, (Paragraph 94: “ In functional imaging, image reconstruction estimates a best value for each object point to resemble the functional activity density as accurately as possible. The image reconstruction is based on the measured image data D …” and Paragraph 97: “The update operation (step 114) is the repeated step in an iterative reconstruction loop 118 characterized by an index iteration that is increased for each new iteration step.”)
determining one or more image quality metrics for the reconstructed image data using the zonal information (Paragraph 66: “The multimodal reconstruction used the zonal information about the distribution of the plastic and the water derived from the CT-image 60, i.e., the spatial form of the plastic-zone and the water-zone, and shows an increased image quality.”), wherein the one or more image quality metrics are based on the at least one-zone function (Paragraph 61: “In multimodal reconstruction, the resolution of the support information can affect the resolution of the functional image object and the sensitivity of the functional process. Within a zone, the functional resolution and sensitivity may prevail.”)
in response to the one or more image quality metrics satisfying a stop-criterion, (Paragraph 163: “The pixon smoothing within the reconstruction can be applied multiple times until the quality of a corresponding data model fulfills a stop-criterion characterizing the goodness-of-fit of a current data model.”) terminating the iterative image reconstruction, (Paragraph 98: “The iterative reconstruction loop 118 includes a decision operation (step 120) that evaluates whether another iteration step needs to be performed or not.”) and 
outputting a final image generated by the iterative image reconstruction. (Fig.1 and Paragraph 52: “the multimodality reconstruction unit 1 performs a multimodal reconstruction R. The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D. The image object I can then be displayed on the display 3,”)
However, Vija does not discloses wherein the one or more image quality metrics quantitatively measure quality of the reconstructed image data within or at a boundary of the at least one smoothed zone,
Litvin discloses wherein the one or more image quality metrics quantitatively measure quality of the reconstructed image data (Abstract: “The iterative image reconstruction approach may comprise, among other things, regularizing the image data to adjust a specified quality metric of the image data” ;Fig.6 and Paragraph 79: “the image reconstructor 600 also comprises a regularization component 604 configured to receive and regularize the image data 652 to generate regularized image data 654. As described with respective to FIG. 3, the term "regularize" and/or the like is used herein in a broad sense to refer to modifying and/or smoothing, etc. the image data 652 and/or one or more specified quality metrics, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc.”) within or at a boundary of the at least one smoothed zone, (Abstract: “identifying regions of the image data that represent aspects of the object that might generate inconsistencies in the measured projection data and correcting the measured projection data based upon” ;Paragraph 81: “an inconsistency detector 608 configured to identify regions of the regularized image data 654 that represent aspects of an object that generate inconsistencies (e.g., artifacts) in the measured projection data 650 and to isolate the identified regions 658 of the regularized image data 654. For example, as described with respect to FIG. 4, the inconsistency detector 608 may be configured to determine a value for respective voxels and/or pixels corresponding to a property of the object that causes inconsistencies”, it noted that  “identify region that represent aspects of an object” is interpreted as “ within or at a boundary”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Iterative image reconstruction of Litvin  into Multimodal Image Reconstruction With Zonal Smoothing of Vija in order to improving image quality by including prior information related to properties of the image and reducing the effects of data imperfections (e.g., such as due to beam hardening and/or other physics effects) in reconstructing image data. 

Regarding claim 2, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein the image data comprises functional data. (Paragraph 51: “In general, the detector system of the functional imaging system 4 provides functional data, e.g., raw data or preprocessed data to the multimodality reconstruction unit 1.”)

Regarding claim 3, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein the anatomical data comprises computed tomographic data or magnetic resonance data. (Paragraph 64: “The segmentation of the object into zones is based on support information derived, e.g., from CT images and/or nuclear magnetic resonance images, such as a .mu.-map (CT), .rho.-Z map (contrast or dual-source CT). In general, CT-images and MR-images can provide information about the anatomy.”)

Regarding claim 4, Vija, as modified by Litvin, discloses the claim invention. Litvin further discloses wherein the one or more image quality metrics comprise a noise metric, a resolution metric, or a combination thereof. (Paragraph 48: “the regularization component 304 is configured to adjust one or more quality metrics of the image data 352, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc. based upon the intended use of a resulting image”)

Regarding claims 5 and 18, Vija discloses a method of image processing (Abstract: “Computer-implemented methods of reconstructing an image object for a measured object in object space from image data in data space cause a computer system to execute instructions …”), comprising:
[Claim 18: One or more non-transitory computer-readable media (Paragraph 167: “computer readable medium”)  embodying instructions executable by a computer to perform operations (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) comprising: ]
receiving image data (Fig.1, functional imaging system 4) and anatomical data (Fig.1, support information 5 ) of a region of interest; (Paragraph 50: “The reconstruction unit 1 receives information (e.g., measured data of an examined area of a patient) from two data sources, a functional imaging system 4 and a source of support information 5 (hereinafter also referred to as a support imaging system or support modality) ” and  Paragraph 55: “support information include anatomical information about the examined object (shape, volume, thickness, density of tissue types), type of disease and other disease specific features (density change within tissue (e.g. bone tissue), calcification), type of application and other application specific features used to generate the image data (time dependence, easily identifiable regions of lower interest but high signal (e.g. accumulation of a biomarker in the bladder)) ”)
determining zonal information (Paragraph 54: “zonal information”) based on the anatomical data,(Paragraph 54: “anatomical information”) (Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”) wherein the zonal information includes at least one zone-function (Paragraph 73: “The zonal information can be provided as a zone-function z(r). The zone-function can be a pure functional presentation, indicating position(s) and shape(s) in object space.”) that defines at least one smoothed zone of the anatomical data; (Paragraph 92: “Introducing zones enables further smoothing of a zonal image object (step 104A of FIG. 10). The smoothing operation is performed zone-specific…”) 
generating an intermediate image based on the image data by performing image processing; (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”)
determining one or more image quality metrics for the intermediate image using the zonal information, (Paragraph 66: “The multimodal reconstruction used the zonal information about the distribution of the plastic and the water derived from the CT-image 60, i.e., the spatial form of the plastic-zone and the water-zone, and shows an increased image quality.”) wherein the one or more image quality metric are based on at least one zone-function (Paragraph 61: “In multimodal reconstruction, the resolution of the support information can affect the resolution of the functional image object and the sensitivity of the functional process. Within a zone, the functional resolution and sensitivity may prevail.”) and 
performing a processing action based on the one or more image quality metrics to generate a final image. (Fig.1 and Paragraph 52: “the multimodality reconstruction unit 1 performs a multimodal reconstruction R. The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D. The image object I can then be displayed on the display 3,”)
However, Vija does not discloses wherein the one or more image quality metrics quantitatively measure quality of the reconstructed image data within or at a boundary of the at least one smoothed zone,
Litvin discloses wherein the one or more image quality metrics quantitatively measure quality of the reconstructed image data (Abstract: “The iterative image reconstruction approach may comprise, among other things, regularizing the image data to adjust a specified quality metric of the image data” ;Fig.6 and Paragraph 79: “he image reconstructor 600 also comprises a regularization component 604 configured to receive and regularize the image data 652 to generate regularized image data 654. As described with respective to FIG. 3, the term "regularize" and/or the like is used herein in a broad sense to refer to modifying and/or smoothing, etc. the image data 652 and/or one or more specified quality metrics, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc.”) within or at a boundary of the at least one smoothed zone, (Abstract: “identifying regions of the image data that represent aspects of the object that might generate inconsistencies in the measured projection data and correcting the measured projection data based upon” ;Paragraph 81: “an inconsistency detector 608 configured to identify regions of the regularized image data 654 that represent aspects of an object that generate inconsistencies (e.g., artifacts) in the measured projection data 650 and to isolate the identified regions 658 of the regularized image data 654. For example, as described with respect to FIG. 4, the inconsistency detector 608 may be configured to determine a value for respective voxels and/or pixels corresponding to a property of the object that causes inconsistencies”, it shows that “identify region that represent aspects of an object” is interpreted as “ within or at a boundary”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Iterative image reconstruction of Litvin  into Multimodal Image Reconstruction With Zonal Smoothing of Vija in order to improving  image quality and reducing the effects of data imperfections.

Regarding claim 6, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein determining the zonal information based on the anatomical data comprises: 
segmenting the anatomical data into at least one zone; (Paragraph 65: “The segmentation of the examined object into zones can be automated or user-defined. The segmentation of the object into zones is based on support information derived, e.g., from CT images and/or nuclear magnetic resonance images.”)
 applying a smoothing filter function to the at least one zone to generate the at least one smoothed zone; (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter. “) and 
determining the boundary and a zone interior of the at least one smoothed zone. (Paragraph 75: “Based on the zonal-information, one can prepare zonal image objects. Only the object points within the zone corresponding to the zonal image object contribute to the reconstruction of the image object. During the reconstruction, the values of object points outside the zone do not contribute to the reconstruction of the zonal image object. Such values are constrained to be zero because one assumes that those object points do not generate any detected signal.” and the picture as below: 

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale


Regarding claim 7, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein applying the smoothing filter function comprises applying a pixon filter, a Wiener filter, a wavelet filter, a Gaussian filter, a median filter, or a combination thereof. (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter.”)

Regarding claim 9, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein generating the intermediate image based on the image data by performing the image processing comprises performing iterative image reconstruction. (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”, and Paragraph 97: “The update operation (step 114) is the repeated step in an iterative reconstruction loop 118 characterized by an index iteration that is increased for each new iteration step.”)

Regarding claims 10 and 19, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein determining the one or more image quality metrics for the intermediate image using the zonal information (Vija; Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”)  comprises determining a noise metric. (Litvin; . (Paragraph 48: “the regularization component 304 is configured to adjust one or more quality metrics of the image data 352, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc. based upon the intended use of a resulting image”)

Regarding claims 12 and 20, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein determining the one or more image quality metrics for the intermediate image using the zonal information (Vija; Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”)   comprises determining a resolution metric that characterizes resolution of the intermediate image ( Vija: Paragraph 61: “In multimodal reconstruction, the resolution of the support information can affect the resolution of the functional image object and the sensitivity of the functional process.”)  at the boundary of the at least one smoothed zone ( Vija: Paragraph 61: “along the extension of the bone shown in FIG. 5, the resolution is governed by the functional modality, e.g., by SPECT and PET. However, across a zone, e.g., at the interface of the bone with surrounding tissue, the resolution may be improved to that obtained using the support modality, e.g., to the high resolution of a CT system.”)

Regarding claim 13, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein determining the resolution metric comprises estimating a matched filter. (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter.”, pixon smoothing or Fourier filtering is interpreted as matched filter.)

Regarding claim 14, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein performing the processing action based on the one or more image quality metrics comprises stopping an iterative image reconstruction in response to the one or more image quality metrics satisfying a predetermined stop-criterion. (Paragraph 163: “The pixon smoothing within the reconstruction can be applied multiple times until the quality of a corresponding data model fulfills a stop-criterion characterizing the goodness-of-fit of a current data model.”)

Regarding claim 15, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses comprises determining whether the one or more image quality metrics meet one or more predetermined threshold values. (Paragraph 86: “Determining the fractions from the image data is less susceptible to deviants than reading values from a database that may not always be appropriate for the current nuclear measurement. However, the values for the fractions of the uptake depend on the quality of the pre-reconstruction and an error in the constraints may propagate into the multimodal reconstruction.”, “the fractions” is interpreted as noise or resolution metrics.)

Regarding claim 16, Vija, as modified by Litvin,  discloses all the claimed invention Litvin further discloses wherein determining whether the one or more image quality metrics meet the one or more predetermined threshold values (Paragraph 48: “the regularization component 304 is configured to adjust one or more quality metrics of the image data 352, such as resolution, modulation transfer function, noise, artifacts, and/or streaks, etc. based upon the intended use of a resulting image”) comprises determining whether a resolution metric is greater than the one or more predetermined threshold values. (Paragraph 58: “ The inconsistency detector 404 may then threshold the image data 452 and segment voxels and/or pixels comprised in the image data 452 with values greater than a specified threshold from the image data 452”)

Regarding claim 17, Vija, as modified by Litvin, discloses the claim invention. Vija further discloses wherein determining whether the one or more image quality metrics meet the one or more predetermined threshold values comprises determining whether a noise metric is less than the one or more predetermined threshold values. (Paragraph 86: “Determining the fractions from the image data is less susceptible to deviants than reading values from a database that may not always be appropriate for the current nuclear measurement. However, the values for the fractions of the uptake depend on the quality of the pre-reconstruction and an error in the constraints may propagate into the multimodal reconstruction.”, “the fractions” is interpreted as noise metric.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vija et al (U.S. 20100014732 A1; Vija), in view of Litvin et al (U.S. 20140140601 A1; Litvin), and in further view of Chen et al (U.S. 20130085387 A1; Chen).

Regarding claim 8, Vija, as modified by Litvin discloses all the claimed invention except comprises applying a Sobel operator.
Chen discloses further comprises applying a Sobel operator. (Paragraph 48 disclose “ A second step uses a Sobel operator to enhance the edges of the image.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the modify of a radiotherapy system of Chen into the teaching of Vija and Litvin in order to improve the edges detection and to enhance the edges of the image.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vija et al (U.S. 20100014732 A1; Vija), in view of Litvin et al (U.S. 20140140601 A1; Litvin), and in further view of Kathleen Vunckx et al “Effect of Overlapping Projections on Reconstruction Image Quality in Multipinhole SPECT” ; Vunckx)

Regarding claim 11, Vija, as modified by Litvin, discloses all the claimed invention except determining the noise metric comprises determining a ratio of a standard deviation over a mean within at least one zone.
Vunckx  discloses the claim the noise metric comprises determining a ratio (Page 972 – Introduction: “We investigate the effect of multiplexing on the reconstruction image quality of each voxel. As a measure of image quality the contrast-to-noise ratio (CNR) of the linearized local impulse response (LLIR) in a voxel of the reconstructed image is used.”) of a standard deviation over a mean within at least one zone. (Page 976-977 - Results : “The dashed and the dotted line plot the corresponding CNRs estimated with the approximate method. The relative standard deviation on the CNR is expected to be … 47.4%, 87.2%, and 94.9% of the points lie in a 1, 2, and 3 standard deviation range from the estimated value, respectively.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate “Effect of Overlapping Projections on Reconstruction Image Quality in Multipinhole SPECT” of  Vunckx into the teaching of  Vija  and Litvin in order to improving the image quality as verify whether the change in image quality is worth the often increased complexity of the design.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graessner et al (U.S. 2010/0098309 A1),”automatic classification of information in images”, teaches about A system and method of analyzing and using volumetric data of a patient. The volumetric data or image slices derived from the data is compared with anatomical image or model data from an anatomical atlas so as to associate the patient data with a body structure.
Lauritsch et al (U.S 2011/0298793 A1), “3D X-RAY IMAGING OF CORONARY VESSELS WITH ECG GATING AND MOTION CORRECTION”, teaches about  a method for three-dimensional imaging of coronary vessels with ECG gating and motion correction.
Collins et al (U.S. 2014/0369577 A1), “medical imaging reconstruction optimized for recipient”, teaches about imaging systems and methods in which a physician can specify his or her preferred reconstruction parameter values. This enables the reconstruction to be tailored to the preferences of specific physicians, and avoids a "one-size-fits-all" reconstruction.
Wheeler, JR et al (U.S 2006/0210131 A1), “tomographic computer aided diagnosis (CAD) with multiple reconstructions.”, teaches about a method for performing a computer aided detection (CAD) analysis of images acquired from a multiple projection X-ray system. It would be desirable to adapt a CAD algorithm to be able to input features that come from several different reconstructions to improve the detection of one or more anatomical signatures of interest.
HEDLUND et al (U.S 2017/0143312 A1), “METHODS AND SYSTEMS FOR AUTOMATIC CONTROL OF SUBJECTIVE IMAGE QUALITY IN IMAGING OF OBJECTS”, teaches about a method and systems for automatic control and optimization of system parameters of scanning or imaging systems or technologies including MRI (magnetic resonance imaging), CT (computed tomography), XR (X-ray radiation) fluoroscopy, PET (positron emission tomography), mammography and US (ultrasound). It also provides a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image signals into the at least one object/from the at least one object using system parameter sets of the ultrasound system, and an ultrasound image processor configured to process the sets of signals into ultrasound images.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                          
         

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665